UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2017 Spotlight Innovation Inc. (Exact name of registrant as specified in its charter) Nevada 000-52542 98 0518266 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11147 Aurora Avenue Aurora Business Park, Building 3 Urbandale, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (515) 274 9087 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a 12) ¨ Pre commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d 2(b)) ¨ Pre commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On April 19, 2017, Spotlight Innovation Inc. (the “Company”) received $400,000 from K4 Enterprises, LLC (“K4”) which the Company is treating as a demand note, although no demand for payment has made. There is no written agreement between the Company and K4 evidencing the note. A member of the Company’s board of directors and the Company’s President and Chief Operating Officer, John Krohn, is the Managing Member of K4 and in such capacity holds voting and dispositive power over the securities held by such entity. Mr. Krohn holds 50% of the equity ownership interest in K4 and thus is a beneficial owner of 50% of the securities held by K4. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPOTLIGHT INNOVATION INC. Dated: April 25, 2017 By: /s/ John William Pim John William Pim Chief Financial Officer 3
